Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Art Unit – Location

The Art Unit location of your application in the USPTO may have changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Specification

The specification has been amended to correct a typographical error.

Claim Objection

Claim 9 has been amended to correct a grammatical/typographical error.

EXAMINER’S AMENDMENT

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in a telephone interview with William Rowland on 4/25/2022.

The application has been amended as follows:

Please amend claim 5 to read “The color parameter generation apparatus according to claim 1”. 

Allowable Subject Matter

Claims 1-4 and 6-14 are allowed.


The following is an Examiner’s statement of reasons for allowance: The closest reference of record is Shibuya.  In the Applicant’s independent claims 1, 13, and 14 the reference of Shibuya does not teach:  Determining the degree of the flare by comparing an influence degree of the flare at the predetermined position with an influence degree of a flare calculated based on a predetermined image.  Shibuya fails to directly anticipate or render the above underlined limitations obvious (to be used with other claimed limitations).

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art

 Jinno (US 2019/0378468 A1)
Abstract:
This invention corrects, with consideration to the luminance of a display device, an image artifact related to the luminance or a color that originates from a high-luminance region set as the display target. To achieve this, the invention comprises an obtainment unit which obtains information corresponding to a luminance range which can be displayed by the display device, a derivation unit which derives a correction amount for correcting an artifact of display-target image data based on a maximum luminance value indicated by the obtained information, and a correction unit which corrects the image data based on the derived correction amount and generates display image data.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571)270-1785. The examiner can normally be reached Mon-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675